DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 03/08/2021. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 11 and dependent claims 2-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 are directed to a process and claims 11-20 are directed to a method. Therefore, on its face, Claims 1-10 and claims 11-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: Claim 1 recites “A method for processing votes in a public blockchain (distributed ledger system), comprising: 
	generating, by a processing server, an election reference and two or more candidate references, the election reference being a unique value associated with a respective election, and each candidate reference being a unique value associated with a respective candidate in the respective election; 
	generating, by the processing server, an asymmetric cryptographic key pair comprised of a master private key and a master public key; 
	generating, by the processing server, at least one registration block for addition to a blockchain, wherein the at least one registration block is comprised of a block header, the election reference, the two or more candidate references, and the master public key; 
	electronically transmitting, by a transmitting device of the processing server, each generated registration block to one or more nodes associated with the blockchain; 
	receiving, by a receiving device of the processing server, a plurality of voting messages, 
	wherein each voting message is received over a network from a voter's personal electronic device, 
	each voting message includes encrypted data comprised of at least a vote, the election reference, a voter reference, and one of the two or more candidate references; 
	generating, by the processing server, at least one voting block for addition to the blockchain, wherein 
	each of the at least one voting block is comprised of a block header and one or more second data values, wherein 
	the one or more second data values in the at least one voting block includes each the encrypted data of the received voting messages;
	electronically transmitting, by the transmitting device of the processing server, each generated voting block to one or more nodes associated with the blockchain; 
	identifying and randomly shuffling, by the processing server, all encrypted votes included in the at least one voting block; 
	decrypting, by the processing server, the one or more second data values in the at least one voting block using the master private key; and 
	posting to the blockchain, by the processing server, each decrypted vote and associated election reference, included in the one or more second data values in the at least one voting block.  
	The claim limitations under the broadest reasonable interpretation cover steps or functions that can reasonably fall within the grouping of ‘certain methods of organizing human activity’. Other than reciting generic computer hardware in the limitations and a series of “modules” that are simply instructions, nothing in the claim element differentiates the limitation from processes that a group of individuals can perform. For example, the disclosure establishes the context of a creating a voting event which includes multiple candidate references, voters, and other voting data. The votes are collected, encrypted and sent to all invested parties. The applicant intends that votes and voters are protected by encrypting the identifying data so that unauthorized observers could not gather the private information. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the generating, receiving, and transmitting aspects of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of organizing human activity but for the recitation of generic computer components, then it falls within the “Organizing Human Activity” grouping of abstract ideas. The invention recites a method that allows an entity to conduct a secure voting event insuring accuracy, protection of user data and verification. The invention does not introduce a novel idea only incorporates a computer to automate the process previously mentioned. Accordingly, the claims recite an abstract idea.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. encrypted and decrypted votes, electronic device, transmitting device, blockchain, block, processing server) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using blockchain technology and a processor to perform the ‘generating, encrypting, transmitting, receiving’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Regarding the Dependent Claims:

Dependent claims 3 and 13 further recite “encryption module, processing server, an asymmetric cryptographic key, and registration block” at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to perform instructions. Additionally, because generating on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Dependent claims 4 and 14 further recite ‘encryption module, processing server, key components, registration blocks’  at a high level of generality  (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to perform instructions. Additionally, because generating on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Dependent claims 5 and 15 further recite ‘voting nonce’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to perform instructions.  
Dependent claims 6 and 16 further recite ‘hash value’ and ‘hash algorithm’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer 
Dependent claims 7 and 17 further recite ‘blockchain’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to apply the exception using a generic computer component.  Additionally, because generating using a key on a computer is a generic function for the reasons set forth with respect to the independent claims above. 
Dependent claims 8 and 18 further recite ‘generation module, processing server, key components, memory, registration blocks’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to apply the exception using a generic computer component.  Additionally, because generating, storing, transmitting and deleting using a key on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Dependent claims 9 and 19 do not further recite significantly more.
Dependent claims 10 and 20 further recite ‘voter public key’ and ‘symmetric cryptographic key’ at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to apply the exception using a generic computer component.  Additionally, because generating using a key on a computer is a generic function for the reasons set forth with respect to the independent claims above.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe (US20170046689) and Allepuz et al (US20120144186) “Allepuz”

Regarding claim 1, Lohe teaches: A method for processing votes in a public blockchain, comprising: 
	generating, by a processing server, an election reference and two or more candidate references, the election reference being a unique value associated with a respective election, and each candidate reference being a unique value associated with a respective candidate in the respective election;  ([0383] In FIG. 49, a user 4902 (e.g., a voter) may use a client device (e.g., a desktop, a laptop, a tablet, a smartphone, a dedicated voting terminal) to send a crypto vote request 4921 to a SOCOACT Server 4904. ‘the user may wish to vote in a poll (e.g., a presidential election, a corporate action vote). In one implementation, the vote request may include data such as a request identifier, a user identifier, a poll identifier, authentication data, and/or the like.’ [0102] ‘Crypto (e.g., Bitcoin) voting and conditional actions. If candidate A is losing, vote A, but if candidate A is winning vote C, if candidate B is winning vote half for A and half for B’).
	Examiner notes that the phrase “the election reference being a unique value associated with a respective election, and each candidate reference being a unique value associated with a respective candidate in the respective election” is non-functional descriptive material as it only describes, at least in part, the content of the election reference and candidate reference, however, the content of the election reference and candidate reference is not used to perform any of the recited method steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential). 	generating, by the processing server, an asymmetric cryptographic key pair comprised of a master private key and a master public key; ([0359]FIG. 46, a user 4602 (e.g., a person who wishes to use an electronic wallet with crypto tokens) may use a client device (e.g., a desktop, a laptop, a tablet, a smartphone) to send a multiple key account data 
	generating, by the processing server, at least one registration block (verification transaction) for addition to a blockchain, wherein (Fig. 20, 22, and 58, [0413] The user may send a crypto verification response 5549 to the SOCOACT Server. In one embodiment, the user may submit a verification transaction to the block chain to provide the crypto verification response. For example, the user may execute a transaction (e.g., via a GUI associated with the third party wallet), which includes a verification string (e.g., in a note field), to transfer a verification amount from a verification address to a SOCOACT destination address.	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that a vote message that is submitted to a blockchain must be in the form of a block. 
	the at least one registration block is comprised of [a block header and] one or more first data (user’s registration data) values, wherein (Fig. 20, 24 [0410] The service provider server may send a verification standard response 5537 to the SOCOACT Server. For example, the verification standard response may specify the verification standard utilized by the service. In one implementation, the verification standard response may include data such as a request identifier, a service identifier, voting standard data, and/or the like).

	the election reference, the two or more candidate references, and the master public key; (Fig. 49, and 58, [0383] a user 4902 (e.g., a voter) may use a client device (e.g., a desktop, a laptop, a tablet, a smartphone, a dedicated voting terminal) to send a crypto vote request 4921 to a SOCOACT Server 4904. For example, the user may wish to vote in a poll (e.g., a presidential election, a corporate action vote). In one implementation, the vote request may include data such as a request identifier, a user identifier, a poll identifier, authentication data, and/or the like. For example, the client may provide the following example vote request, substantially in the form of a HTTP(S) POST message including XML-formatted data, as provided below. [0384] Vote request data may be used by a voter authentication (VA) component 4925 to facilitate authenticating the user and/or verifying that the user is authorized to participate in the poll. See FIG. 50 for additional details regarding the VA component).
	Examiner considers that one of ordinary skill in the art would understand, from reading the reference, that (according to Fig. 49) the first data (registration data) values include the voter (users) registration to vote request. The registration process includes the request, authentication and confirmation.
	electronically transmitting, by a transmitting device of the processing server, each generated registration block to one or more nodes associated with the blockchain; (Fig. 2, 3, [0429] A computer, other device, program, or combination thereof that facilitates, processes information and requests, and/or furthers the passage of information from a source user to a destination user is commonly referred to as a "node." [0413] The user may 
	Examiner notes that one of ordinary skill in the art would understand, from reading the reference, that when the vote is sent to the blockchain, it is also sent to the collection of nodes for consensus.
	receiving, by a receiving device of the processing server, a plurality of voting messages, wherein (Fig. 49, [0389] The SOCOACT Server may send a vote confirmation 4945 to the user to confirm that the user's vote was received. [0614] obtain crypto vote selections from the voter, wherein the crypto vote selections are stored on a socially aggregated blockchain data structure and include fractional crypto votes and crypto smart rules and associated aggregated blockchain oracles aggregating values).
	Examiner notes that one of ordinary skill in the art would understand, from reading the reference, that although ‘receiving a plurality of voting messages’  is not explicitly cited, the system is designed to send and receive a plurality of votes according to the description and the figure 49.
	each voting message is received over a network from a voter's personal electronic  Page 3device, each voting message includes encrypted data comprised of at least a vote, the election reference, a voter reference, and one of the two or more candidate references;  (Fig. 20, 22, and 58, [0400] A vote message that specifies the user's vote (e.g., including vote outcomes, vote conditions, vote oracles, vote actions) may be generated at 5125 and submitted to the block chain at 5127 (e.g., stored in a votes database 5819t). In one embodiment, the vote message may be generated in a format compatible with submission to the block chain (e.g., as a blockchain transaction with the user's vote, as a smart contract with the user's vote outcome to be determined based on oracle data. In some implementation, the block 
	Examiner notes that the phrase “each voting message includes at least a vote, which is encrypted by the voter's personal electronic device using a master public key, and the election reference” is non-functional descriptive material as it only describes, at least in part, the content the voting message, however, the content of the voting message is not used to perform any of the recited method steps (i.e. receiving).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	the encrypted vote includes at least a voter reference and one of the two or more candidate references; (Fig. 20, 22, and 58, [0400] A vote message that specifies the user's vote (e.g., including vote outcomes, vote conditions, vote oracles, vote actions) may be generated at 5125 and submitted to the block chain at 5127 (e.g., stored in a votes database 5819t). In one embodiment, the vote message may be generated in a format compatible with submission to the block chain (e.g., as a blockchain transaction with the user's vote, as a smart contract with the user's vote outcome to be determined based on oracle data). In some implementation, the block chain may be public and the user's vote may be encrypted to restrict access to voting data to authorized users).
	Examiner notes that the phrase “encrypted vote includes at least a voter reference and one of the two or more candidate references” is non-functional descriptive material as it only describes, at least in part, the content of the voter reference and candidate reference(s), however, the content of the election reference and candidate reference is not used to perform any of the recited method steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 
	generating, by the processing server, at least one voting block for addition to the blockchain, (Fig. 20, 22, and 58, [0400] A vote message that specifies the user's vote (e.g., including vote outcomes, vote conditions, vote oracles, vote actions) may be generated at 5125 and submitted to the block chain at 5127 (e.g., stored in a votes database 5819t). In one embodiment, the vote message may be generated in a format compatible with submission to the block chain (e.g., as a blockchain transaction with the user's vote, as a smart contract with the user's vote outcome to be determined based on oracle data). For example, storing the user's vote on the blockchain may provide a permanent record of each user's vote and/or may facilitate tallying and/or auditing results of the poll. In some implementations, the block chain may be a permissioned ledger. In some implementation, the block chain may be public and the user's vote may be encrypted to restrict access to voting data to authorized users).
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that a vote message that is submitted to a blockchain must be in the form of a block.
	wherein each of the at least one voting block is comprised of a block header and one or more second data (user’s voting data) values, wherein (Fig. 20, 24 [0400] In one embodiment, the vote message may be generated in a format compatible with submission to the block chain (e.g., as a blockchain transaction with the user's vote, as a smart contract with the user's vote outcome to be determined based on oracle data).
	Examiner notes that the reference does not explicitly claim ‘block header.’ However, one of ordinary skill in the art, from reading the reference, that in order to write a block to a blockchain the new block must meet the above requirements including at least ‘the block header’ 
	the one or more second data values in the at least one voting block includes each of the received voting messages; (Fig. 20, 22, and 58, [0400] A vote message that specifies the user's vote (e.g., including vote outcomes, vote conditions, vote oracles, vote actions) may be generated at 5125 and submitted to the block chain at 5127 (e.g., stored in a votes database 5819t). In one embodiment, the vote message may be generated in a format compatible with submission to the block chain (e.g., as a blockchain transaction with the user's vote, as a smart contract with the user's vote outcome to be determined based on oracle data).
	electronically transmitting, by the transmitting device of the processing server, each generated voting block to one or more nodes associated with the blockchain, (Fig. 2, 3, [0429] A computer, other device, program, or combination thereof that facilitates, processes information and requests, and/or furthers the passage of information from a source user to a destination user is commonly referred to as a "node."  [0400] A vote message that specifies the user's vote (e.g., including vote outcomes, vote conditions, vote oracles, vote actions) may be generated at 5125 and submitted to the block chain at 5127 (e.g., stored in a votes database 5819t). In some implementations, the block chain may be a permissioned ledger. In some implementation, the block chain may be public and the user's vote may be encrypted to restrict access to voting data to authorized users).
	Examiner notes that one of ordinary skill in the art would understand, from reading the reference, that when the vote is sent to the blockchain, it is also sent to the collection of nodes for consensus.
	posting to the blockchain, by the processing server, each [decrypted] vote (vote stored on the blockchain) and associated election reference (conditional voting event), included in the one or more second data values in the at least one voting block ([0387] An oracle 4906 may send an oracle data message 4937 to the SOCOACT Server. 

Lohe, does not explicitly teach shuffling or decrypting individual votes, however, Allepuz from an analogous art teaches:
	identifying and randomly shuffling, by the processing server, all encrypted votes included in the voting block; ([0253] The verification process starts after all the nodes (but the last one) have permuted and re-encrypted the votes. For the first node, the auditor randomly defines the votes composing each block. [0254] First input integrity proofs are generated by multiplying the encrypted votes at the input of the node composing each block. [0255] The node generates the second input integrity proofs, providing information about the block affiliation of the votes at the output regarding the blocks defined at the input and the re-encryption factor (the new random exponent) for the set of votes composing each block (since the encryption algorithm is ElGamal, the re-encryption factor per group is the result of adding the re-encryption factors of the votes composing each block).	
	decrypting, by the processing server, each encrypted vote using the master private key (decryption key); and (  [0013] In this kind of Mixnets, the first node receives the encrypted messages, permutes them, encrypts them again with the same public key P and partially decrypts them with a private key owned by the node.	
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the voting system of Lohe with the obfuscation of Allepuz especially for 
In regards to claim 11, system claim 11 corresponds generally to method claim 1, and recites similar features in method form, and therefore is rejected under the same rationale.
However, claim 11 further recites: “encrypt an asymmetric cryptographic key pair comprised of a master private key and a master public key.” 
Lohe teaches: [0009] Bitcoin is an open source software application and a shared protocol. It allows users to anonymously and instantaneously transact Bitcoin, a digital currency, without needing to trust counterparties or separate intermediaries. Bitcoin achieves this trustless anonymous network using public/private key pairs, a popular encryption technique.

Regarding claim 2, Lohe does not explicitly teach decrypted votes, however Allepuz, from a same or analogous art teaches: The method of claim 1, wherein 
the votes included in the one or more data values in the at least one voting block are decrypted votes ([0088] Processes involved in the figure are: [0089] Decryption process 216 in a Mixnet node 110 in order to obtain the transformed messages 127 from the encrypted messages 119. [0090] Generation 217 of first input integrity proofs 122 from the blocks 126 of encrypted messages 119. [0091] Generation 219 of second input integrity proofs 124 of the message blocks 126 from the information of the encrypted messages 119 contained in each one of these blocks 126, and the information from the transformation process 216 which was applied to each one of the encrypted votes 119 in order to obtain the transformed votes 127).

In regards to claim 12, system claim 12 corresponds generally to method claim 2, and recites similar features in method form, and therefore is rejected under the same rationale.

Claims 3-7, 9-10, 13-18, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe (US20170046689), Allepuz (US20210144186) and further in view of  Spanos, et al (US20170352219)

Regarding claim 3, neither Lohe nor Allepuz explicitly teach:
	generating, by the processing server, an asymmetric cryptographic key pair comprised of a validation public key and a validation private key; and generating, by the processing server, a digital signature over the election reference, the two or more candidate references, and the master public key using the validation private key, wherein the generated digital signature and validation public key are further included in the one or more data values included in the one or more registration blocks.
	However, Spanos, et al, from a same or analogous art teaches: The method of claim 1, further comprising: 
generating, by the processing server, an asymmetric cryptographic key pair comprised of a validation public key and a validation private key; and ([0067] 
Examiner considers that ‘key pairs customized to individual voters’ reads to the above limitation. Further, examiner considers ‘voting’ in reference to digital signature and ‘validation’ in reference to private key are non-functional descriptive extra information. 
generating, by the processing server, a digital signature over the election reference, the two or more candidate references, and the master public key using the validation private key, wherein the generated digital signature and validation public key are further included in the one or more data values included in the one or more registration blocks ([0009] ‘receive a private key and public key pair from a voter, receive voting data comprising one or more votes for one or more candidates in an election, use said private key to digitally sign said voting data to produce signed voting data, and broadcast said signed voting data with said public key to a distributed network, store said signed voting data with said public key on a blockchain database managed by the one or more voting machines forming said distributed network.’ Examiner considers that ‘use said private key to digitally sign said voting data’ reads to the above limitation’. 
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the voting system of Lohe with the obfuscation of Allepuz and Spanos especially for elections where privacy or secrecy is important.  The use of blockchain technology is an efficient way to insure the validity of a transaction. The use of keys allow the individual votes and voters to remain anonymous. As Spanos states:


In regards to claim 13, system claim 13 corresponds generally to method claim 3, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 4, neither Lohe nor Allepuz explicitly teach:
	generating, by the processing server, a voting digital signature for each of the votes using the validation private key, wherein the generated voting digital signature accompanies the respective vote in the one or more voting blocks.
	However, Spanos, et al, from a same or analogous art, teaches: The method of claim 3, further comprising: 
generating, by the processing server, a voting digital signature for each of the votes using the validation private key, wherein the generated voting digital signature accompanies the respective vote in the one or more voting blocks. [0009] ‘receive a private key and public key pair from a voter, receive voting data comprising one or more votes for one or more candidates in an election, use said private key to digitally sign said voting data to produce signed voting data, and broadcast said signed voting data with said public key to a distributed network, store said signed voting data with said public key on a blockchain database managed by the one or more voting machines forming said distributed network.’ 
Examiner considers that ‘use said private key to digitally sign said voting data’ reads to the above limitation. ’ Examiner also considers that the computer processor configured to produce the above results is equivalent to the ‘encryption module.’ Further, examiner considers ‘voting’ in reference to digital signature and ‘validation’ in reference to private key are non-functional descriptive extra information. 

[0002] Votes are received through … a voter interface system and stored securely on a blockchain. The tally for various candidates in the election is updated and stored as each vote is received and counted. This creates an auditable trail of votes and the tally which can be used to detect, correct, and prevent fraud and error in the vote counting process.

In regards to claim 14, system claim 14 corresponds generally to method claim 4, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 5, neither Lohe nor Allepuz explicitly teach:
	each vote further includes a voting nonce.
However, Spanos, et al, from a same or analogous art, teaches: The method of claim 1, wherein 
each vote further includes a voting nonce. [0051] ‘According to an embodiment of the present invention, the root block 401 is partially created before the fork block 400 is created. The previous hash 402, which will come from the fork block 400, and the nonce 403 are left unspecified at this point. A payload hash 404 is created from the data stored in the payload 405. The payload hash 404 and all the data of the root block 401, except the previous hash 402 and the nonce 403, are used to compute a short hash, which is stored as the authorized hash 409 of the fork block 400. Excluding the previous hash 402 from the short hash prevents the situation of having mutually dependent hashes with no known way to find a solution. Excluding the nonce 403 is required because the nonce 403 will later be changed in determining a valid hash for the root block 401 after the previous hash 402 is determined from the fork block 400, which does not yet exist at this point.’ It is well known to those in the art at the time of the instant 
Examiner considers that ‘the present invention, the root block and the nonce are unspecified at this point’ reads to the above limitation. Further, examiner is interpreting ‘voting nonce’ under the broadest reasonable interpretation to include any nonce associated with voting because it is not explicitly defined in the specification.
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the voting system of Lohe with the obfuscation of Allepuz and Spanos especially for elections where privacy or secrecy is important.  The use of blockchain technology is an efficient way to insure the validity of a transaction. The use of keys allow the individual votes and voters to remain anonymous. As Spanos states:
[0002] Votes are received through … a voter interface system and stored securely on a blockchain. The tally for various candidates in the election is updated and stored as each vote is received and counted. This creates an auditable trail of votes and the tally which can be used to detect, correct, and prevent fraud and error in the vote counting process.

In regards to claim 15, system claim 15 corresponds generally to method claim 5, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 6, neither Lohe nor Allepuz explicitly teach:
	the election reference is a hash value generated via application of a hashing algorithm.
	However, Spanos, et al, from a same or analogous art, teaches: The method of claim 1, wherein 
the election reference is a hash value generated via application of a hashing algorithm. (Fig. 1, [0035] ‘According to an embodiment of the present invention, FIG. 1 shows the data structure for a standard block of data in the slide chain. Previous hash 101 is the result of a non-reversible mathematical computation using data from the previous block as the input. 
Examiner considers that ‘Previous hash is what creates the link between blocks’ reads to the above limitation. In this limitation the recitation of ‘election reference’ is non-functional descriptive material as the invention would function in the same way regardless of what the hash value represents.
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the voting system of Lohe with the obfuscation of Allepuz and Spanos especially for elections where privacy or secrecy is important.  The use of blockchain technology is an efficient way to insure the validity of a transaction. The use of keys allow the individual votes and voters to remain anonymous. As Spanos states:
[0002] Votes are received through … a voter interface system and stored securely on a blockchain. The tally for various candidates in the election is updated and stored as each vote is received and counted. This creates an auditable trail of votes and the tally which can be used to detect, correct, and prevent fraud and error in the vote counting process.

In regards to claim 16, system claim 16 corresponds generally to method claim 6, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 7, neither Lohe nor Allepuz explicitly teach:
	each candidate reference of the two or more candidate references is a blockchain address associated with the blockchain and generated using a corresponding public key.
 Spanos, et al, from a same or analogous art, teaches: The method of claim 1, wherein 
	each candidate reference of the two or more candidate references is a blockchain address associated with the blockchain and generated using a corresponding public key. [0087] ‘At step 1605, the votes are converted to a transaction format that is valid for storage on the blockchain. According to one embodiment, this involves storing the public key to uniquely identify the voter and the electronic identifiers of the candidates that the voter voted for. Typically the electronic identifiers of the candidates will also be public keys, but any identifier could be used to uniquely identify which candidates the voter voted for.’ 
Examiner considers that ‘storing the public key to uniquely identify the voter and the electronic identifiers of the candidates’ reads to the above limitation.
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the voting system of Lohe with the obfuscation of Allepuz and Spanos especially for elections where privacy or secrecy is important.  The use of blockchain technology is an efficient way to insure the validity of a transaction. The use of keys allow the individual votes and voters to remain anonymous. As Spanos states:
[0002] Votes are received through … a voter interface system and stored securely on a blockchain. The tally for various candidates in the election is updated and stored as each vote is received and counted. This creates an auditable trail of votes and the tally which can be used to detect, correct, and prevent fraud and error in the vote counting process.

In regards to claim 18, system claim 18 corresponds generally to method claim 8, and recites similar features in method form, and therefore is rejected under the same rationale.


Regarding claim 9, neither Lohe nor Allepuz explicitly teach:
	each of the voter references is a cryptographically unique value

However, Spanos, et al, from a same or analogous art, teaches: The method of claim 1, wherein 
each of the voter references is a cryptographically unique value [0061] ‘One or ordinary skill in the art would recognize that any method of generating a cryptographic key pair could be used without departing from the present invention. The voter is given either a physical representation of the keys printed as a barcode which may be the ballot itself, or an electronic storage device holding the key pair. The public key is used to uniquely identify the votes cast by the voter, and the private key is used to apply a digital signature to the votes. Each key pair is granted a single vote in each race that the voter is authorized to vote in. When a ballot or key pair is used to cast a vote, the ballot or key pair expires and can no longer be used to cast additional votes.’ 
Examiner considers that ‘The public key is used to uniquely identify the votes cast by the voter’ reads to the above limitation. Further, the examiner notes that ‘voter references’ is not explicitly defined in the specification and can refer to a plurality of choices to be made by the voter given its broadest reasonable interpretation. 
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the voting system of Lohe with the obfuscation of Allepuz and Spanos especially for elections where privacy or secrecy is important.  The use of blockchain technology is an efficient way to insure the validity of a transaction. The use of keys allow the individual votes and voters to remain anonymous. As Spanos states:
[0002] Votes are received through … a voter interface system and stored securely on a blockchain. The tally for various candidates in the election is updated and stored as each vote is received and counted. This creates an auditable trail of votes and the tally which can be used to detect, correct, and prevent fraud and error in the vote counting process.

In regards to claim 19, system claim 19 corresponds generally to method claim 9, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 10, neither Lohe nor Allepuz explicitly teach:
	each of the voter references is generated using a voter public key of a cryptographic key pair

However, Spanos, et al, from a same or analogous art, teaches: The method of claim 9, wherein 
each of the voter references is generated using a voter public key of a cryptographic key pair [0061] According to an embodiment of the voting system described herein, each voter is assigned a cryptographic key pair comprising a private key and a public key generated through asymmetric cryptography. The system may use any algorithm or standard for generating a key pair including ECDSA (Elliptic Curve Digital Signature Algorithm), RSA (Rivest Shamir Adleman) algorithm, or any other current or future key generation algorithm.’ 
Examiner considers that ‘The public key is used to uniquely identify the votes cast by the voter’ reads to the above limitation. Further, the examiner notes that ‘voter references’ and can refer to a plurality of choices to be made by the voter given its broadest reasonable interpretation.
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the voting system of Lohe with the obfuscation of Allepuz and Spanos especially for elections where privacy or secrecy is important.  The use of blockchain technology is an efficient way to insure the validity of a transaction. The use of keys allow the individual votes and voters to remain anonymous. As Spanos states:
[0002] Votes are received through … a voter interface system and stored securely on a blockchain. The tally for various candidates in the election is updated and 

In regards to claim 20, system claim 20 corresponds generally to method claim 10, and recites similar features in method form, and therefore is rejected under the same rationale.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe (US20170046689), Allepuz (US20120144186), Spanos, et al (US20170352219) and further in view of Pulsifer (US20180331832)

Regarding claim 8, neither Lohe nor Allepuz explicitly teach:
	generating, by the processing server, a plurality of key components using the master private key;
	storing, in a memory of the processing server, the plurality of key components;
	deleting, from the processing server, the master private key following storage of the plurality of key components and prior to electronic transmission of the one or more registration blocks; and
	generating, by the processing server, the master private key using the plurality of key components stored in the memory following receipt of the plurality of voting messages.
	However, Spanos, et al, from a same or analogous art, teaches: The method of claim 1, further comprising: 
generating, by the processing server, a plurality of key components using the master private key; [0009] ‘According to an embodiment of the present invention, a voting system comprises: one or more voting machines connected to each other by network connections to form a distributed network; wherein each of said one or more voting machines 
storing, in a memory of the processing server, the plurality of key components; [0010] ‘According to an embodiment of the present invention, said computer instructions are further configured to: store voting data with said public key in a voting block on a voting blockchain; update a voting count according to said voting data; store said voting count in a counting block on a counting blockchain, wherein each counting block also stores a hash of the voting block storing the voting data which was used to update the voting count, the result of which is stored in the counting block.’ Examiner considers that ‘store the voting data’ to read to the above limitation.
generating, by the processing server, the master private key using the plurality of key components stored in the memory following receipt of the plurality of voting messages [0009] ‘According to an embodiment of the present invention, a voting system comprises: one or more voting machines connected to each other by network connections to form a distributed network; wherein each of said one or more voting machines comprises: a computer processor; a non-volatile computer-readable memory; a scanner 

However, Spanos does not explicitly teach the limitation of:
deleting, from the processing server, the master private key following storage of the plurality of key components and prior to electronic transmission of the one or more registration blocks;

Pulsifier from a same or analogous art, teaches:
deleting, from the processing server, the master private key following storage of the plurality of key components and prior to electronic transmission of the one or more registration blocks; and (Fig. 18, [0023] ‘The initial public signing key for each witness is pre-programmed in the software that is used to verify the block signatures. When a witness assembles a block, it also generates a new signing key pair it will use to sign the next block in the chain, and includes the public key with the current block. In this way, the signing keys are constantly changing. In addition, as soon as a block becomes indelible (as defined below), the private key used to sign the block is erased from the witness's memory and is 
Examiner considers that ‘the private key used to sign the block is erased’ to read to the above limitation. 
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the voting system of Lohe with the obfuscation of Allepuz and Spanos especially for elections where privacy or secrecy is important.  The use of blockchain technology is an efficient way to insure the validity of a transaction. The use of keys allow the individual votes and voters to remain anonymous. As Spanos states:
[0002] Votes are received through … a voter interface system and stored securely on a blockchain. The tally for various candidates in the election is updated and stored as each vote is received and counted. This creates an auditable trail of votes and the tally which can be used to detect, correct, and prevent fraud and error in the vote counting process.

	For increased security, it would be obvious then to further add the encryption system of Pulsifer to combine deleting a private key from a processor for security purposes when transmitting one or more registration blocks as these blocks include very personal information. Producing public and private keys that can be controlled increases security and protects identifying data. Deleting a key once it is no longer needed, makes it difficult for anyone to manipulate the historical record of the blockchain if they were to succeed in obtaining a private signing key.
In regards to claim 18, system claim 18 corresponds generally to method claim 8, and recites similar features in method form, and therefore is rejected under the same rationale.
Applicant’s Arguments
Applicant argues and requests on page 11 concerning the 35 U.S.C. 112(a) rejection. Examiner has withdrawn the rejection based on applicant’s arguments as they are persuasive.
Applicant argues and requests on pages 11 concerning the 35 U.S.C. 112(b) rejection. Examiner has withdrawn the rejection based on applicant’s amendments.
Applicant asserts on pages 11-15 of the response that the Examiner failed to properly apply the 2019 PEG guidelines to Step 2A-prong one of the office action.
Examiner acknowledges the applicant’s arguments but respectfully disagrees. Examiner never claimed that these processes could be accomplished ‘in the mind’ as applicant asserts but that the claims fall with the grouping of ‘certain methods of organizing human activity’.
Applicant claims “The blockchain technology is combined with encryption techniques to realize an inventive concept that allows electronic votes to be cast electronically and stored for later auditing and tabulation without any possibility of vote tampering taking place.” 
Examiner reiterates that, but for the recitation of blockchain, the claim is directed to the abstract idea with the grouping of ‘certain methods of organizing human behavior’. In other words, using blockchain or encryption techniques at a high level of functionality does not add significantly more than the judicial exception. The claim recites a process, e.g. claims 1 and 11, of secure voting. Therefore, one of ordinary skill in the art would appreciate that the claim recites commercial interaction and/or fundamental economic principles or practices. Further, the additional elements do not integrate the judicial exception into a practical application for the reasons outlined in the office action.
Applicant claims “In particular, the analysis focuses on a "determining step" which involves "tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time." 
Examiner reiterates that, using a computer to automate an abstract idea at a high level of generality does not cause the claim to become patent eligible. 

Examiner acknowledges the applicant’s arguments but respectfully disagrees. Applicant claims that the claims taken together as a whole represent an improvement to the technology of secure voting techniques but uses collected data traffic as an example. Further, the additional elements of keys do not integrate the judicial exception into a practical application for the reasons outlined in the office action. Examiner refers to the 2019 PEG: Limitations that are not indicative of integration into a practical application include “Generally linking the use of the judicial exception to a particular technological environment or field of use.” See MPEP 21.06.05 (h). 
Examiner notes, the responses of the applicant in the arguments were not the basis for the 101 rejection rather 2019 PEG guideline.
Applicant asserts on pages 16-17 concerning the 35 USC 103 rejection. However, applicant’s arguments are moot due to new rejection criteria based on applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                          
/STEVEN S KIM/Primary Examiner, Art Unit 3685